Case 1:20-cv-00299-RLY-MJD Document 7 Filed 01/31/20 Page 1 of 3 PageID #: 227




                      IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

FINISHMASTER, INC.,
                Plaintiff,

       vs.
                                                    Case No.       1:20-cv-299
GMP CARS, LLC; GMP CARS COLLISION
FREMONT, LLC; GMP CARS COLLISION
SAN FRANCISCO, LLC, GMP CARS
COLLISION SAN RAFAEL, LLC; GMP
CARS COLLISION SANTA CLARA, LLC;
GMP CARS COLLISION FAIRFIELD, LLC;
GMP CARS COLLISION SANTA ROSA,
LLC; GMP CARS COLLISION VALLEJO,
LLC; and GEOFFREY PALERMO,
                Defendants.


              DEFENDANTS’ CORPORATE DISCLOSURE STATEMENT

       Defendants, GMP Cars, LLC; GMP Cars Collision Fremont, LLC; GMP Cars Collision

San Francisco, LLC; GMP Cars Collision San Rafael, LLC; GMP Cars Collision Santa Clara,

LLC; GMP Cars Collision Fairfield, LLC; GMP Cars Collision Santa Rosa, LLC; GMP Cars

Collision Vallejo, LLC; and Geoffrey Palermo (collectively, “Defendants”), by counsel, and

pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, make the following disclosures:

       1.     Defendant, GMP Cars, LLC, is wholly owned by Defendant, Geoffrey Palermo, a

resident of the State of California, whose address is 162 Del Oro Lagoon, Novato, CA 94949.

       2.     Defendant, GMP Cars Collision Fremont, LLC, is wholly owned by Defendant,

Geoffrey Palermo, a resident of the State of California, whose address is 162 Del Oro Lagoon,

Novato, CA 94949.

       3.     Defendant, GMP Cars Collision San Francisco, LLC, is wholly owned by

Defendant, Geoffrey Palermo, a resident of the State of California, whose address is 162 Del Oro

Lagoon, Novato, CA 94949.
Case 1:20-cv-00299-RLY-MJD Document 7 Filed 01/31/20 Page 2 of 3 PageID #: 228




       4.     Defendant, GMP Cars Collision San Rafael, LLC, is wholly owned by Defendant,

Geoffrey Palermo, a resident of the State of California, whose address is 162 Del Oro Lagoon,

Novato, CA 94949.

       5.     Defendant, GMP Cars Collision Santa Clara, LLC, is wholly owned by

Defendant, Geoffrey Palermo, a resident of the State of California, whose address is 162 Del Oro

Lagoon, Novato, CA 94949.

       6.     Defendant, GMP Cars Collision Fairfield, LLC, is wholly owned by Defendant,

Geoffrey Palermo, a resident of the State of California, whose address is 162 Del Oro Lagoon,

Novato, CA 94949.

       7.     Defendant, GMP Cars Collision Santa Rosa, LLC, is wholly owned by Defendant,

Geoffrey Palermo, a resident of the State of California, whose address is 162 Del Oro Lagoon,

Novato, CA 94949.

       8.     Defendant, GMP Cars Collision Vallejo, LLC, is wholly owned by Defendant,

Geoffrey Palermo, a resident of the State of California, whose address is 162 Del Oro Lagoon,

Novato, CA 94949.




                                            /s/ William M. Braman
                                            ________________________________________
                                            William M. Braman, Attorney No.15124-47
                                            LORENZO BEVERS BRAMAN & CONNELL
                                            218 West Second Street
                                            Seymour, IN 47274
                                            Braman.William@outlook.com
                                            Phone (812) 524-9000
                                            Fax (812) 524-9001
                                            Attorney for Defendants
Case 1:20-cv-00299-RLY-MJD Document 7 Filed 01/31/20 Page 3 of 3 PageID #: 229




                               CERTIFICATE OF SERVICE

       I hereby certify that the above and foregoing Corporate Disclosure Statement was E-filed
via the Court’s e-file system and served on the following counsel of record, at their email
addresses of record, on this 31st day of January, 2020, Matthew B. Barr and Kelsey C. Dilday,
counsel for Plaintiff.


                                                   /s/ William M. Braman
                                                   _____________________________________
                                                   William M. Braman
